

National Retail Properties, Inc.
Restricted Stock Award Agreement – Special Grant


This Restricted Stock Award Agreement (this “Agreement”) is entered into between
National Retail Properties, Inc., a Maryland corporation (the “Company”), and
____________ (“Participant”) pursuant to the Stock Award granted to Participant
effective as of ____________ (the “Date of Grant”), pursuant to the terms of and
under the National Retail Properties, Inc. 2007 Performance Incentive Plan (the
“Plan”). In consideration of the mutual promises and covenants made herein and
the terms and conditions of the Plan, which is wholly incorporated herein by
reference, the parties hereby agree as follows:


1.    Definitions. All terms defined in Participant’s Employment Agreement, as
defined herein, shall have the same meaning herein whether or not specifically
defined herein or in the Plan. All terms defined within the Plan shall have the
same meaning herein whether specifically defined herein or not. Additionally,
the following definitions shall apply to this Agreement:


(a)
Cause shall have the meaning ascribed to that term in the Employment Agreement.



(b)
Change of Control shall have the meaning ascribed to that term in Section 2.E.
of the Plan and such definition shall not be changed by the subsequent
replacement of or superseding of said Plan after the date of this Agreement.



(c)
Code shall mean the Internal Revenue Code of 1986, as amended, and any successor
statute.



(d)
Disability shall have the meaning ascribed to that term in the Employment
Agreement.



(e)
Employment Agreement shall mean that certain Employment Agreement dated
_______________, between the Participant and the Company which is in effect on
the date of this Agreement.



(f)
Good Reason shall have the meaning ascribed to that term in the Employment
Agreement.



(g)
Restricted Stock shall mean the Stock Award that is the subject of this
Agreement.



(h)
Term shall have the meaning ascribed to that term in the Employment Agreement.



(i)
Unvested Restricted Stock shall mean shares of Restricted Stock that are subject
to forfeiture under the terms of this Agreement.



(j)
Vesting Date shall mean the date on which all or a portion of the Restricted
Stock is no longer subject to forfeiture under the terms of this Agreement.



(k)
Vested Restricted Stock shall mean shares of Restricted Stock that are not
subject to forfeiture under the terms of this Agreement.



To the extent there is a conflict between the definition given to a defined term
in this Agreement, the Plan and the Employment Agreement, the definition in the
Employment Agreement shall control, or if no definition is contained in the
Employment Agreement, the definition in the Plan shall control.


2.    Award. As of the Date of Grant, the Company hereby awards and grants to
Participant a Restricted Stock Award of __________ shares of Common Stock of the
Company (collectively, the “Restricted Stock”).


3.
Vesting.



(a)
The Restricted Stock shall become Vested Restricted Stock on _____________,
based on the Participant’s Continuous Service through _____________ (the
“Vesting Date”).



(b)
In the event that Participant’s employment is terminated as a result of death or
Disability, Participant shall vest in the Restricted Stock with such vesting
occurring as of the day before the termination of employment and no portion of
the Restricted Stock shall be Unvested Restricted Stock.



(c)
In the event the Participant’s employment terminates as a result of the
non-renewal by the Company of the Term of the Employment Agreement in effect on
the Date of Grant (the “Current Term”), Participant shall vest in the Restricted
Stock with such vesting occurring as of the day before the termination of
employment and no portion of the Restricted Stock shall be Unvested Restricted
Stock. In the event the Participant’s employment terminates as a result of the
Company’s non-renewal of any subsequent renewal Term (a “Renewal Term”) of the
Employment Agreement, Participant shall vest in a pro-rata portion of the
Restricted Stock determined based on the Participant’s date of termination of
employment in accordance with Section 3(h) below. In the event the Participant’s
employment terminates as a result of the non-renewal of the Term of the
Employment Agreement by the Participant, whether at the end of the Current Term
or any Renewal Term, all Unvested Restricted Stock shall immediately and without
notice be forfeited and Participant shall have no rights with respect to such
Unvested Restricted Stock. The shares of Unvested Restricted Stock which do not
vest shall immediately and without notice be forfeited and Participant shall
have no rights with respect to such Unvested Restricted Stock.



(d)
In the event Participant’s employment is terminated by the Company without Cause
or if Participant terminates his/her employment with Good Reason, Participant
shall vest in the Restricted Stock with such vesting occurring as of the day
before the termination of employment and no portion of the Restricted Stock
shall be Unvested Restricted Stock.



(e)
In the event there is a Change in Control, as defined in the Plan, then
Participant shall vest in the Restricted Stock as of the effective date of any
such Change in Control.



(f)
Except as is provided in Section 9 of the Plan, any adjustment to an award of
Restricted Stock pursuant to Section 9 of the Plan shall not change the ratio of
Unvested Restricted Stock to Vested Restricted Stock.



(g)
In the event Participant’s employment is terminated for Cause or if Participant
terminates his/her employment without Good Reason, all Unvested Restricted Stock
shall immediately and without notice be forfeited and Participant shall have no
rights with respect to such Unvested Restricted Stock.

(h)
If the Participant is entitled to vest in a pro-rata portion of the Restricted
Stock, the number of shares of Unvested Restricted Stock which vest shall be
determined by multiplying the number of shares of Restricted Stock by a
fraction, the numerator of which is the number of days elapsed between
_____________, and the date of termination of employment, and the denominator of
which is _________.

4.Shareholder Rights and Restrictions on Transfer. Subject to Section 7, the
Participant shall have all rights of a stockholder with respect to each share of
Unvested Restricted Stock, including the right to receive dividends and vote the
shares; provided, however, that (i) a Participant may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of shares of Unvested
Restricted Stock, (ii) the Company shall retain custody of the certificates
evidencing shares of Unvested Restricted Stock, and (iii) the Participant will
deliver to the Company a stock power, endorsed in blank, with respect to shares
of Unvested Restricted Stock. The limitations set forth in the preceding
sentence shall not apply to shares of Unvested Restricted Stock once such shares
become Vested Restricted Stock. If any transfer or other disposition of shares
of Unvested Restricted Stock is made or attempted, such transfer shall be null
and void and of no force and effect, and in addition to any other legal or
equitable remedies which it may have, the Company may enforce its rights by
action for specific performance (to the extent permitted by law) and the Company
shall refuse to recognize any transferee as one of its shareholders for any
purpose, including without limitation for purposes of dividend and voting
rights. This Agreement shall be binding upon the Participant and his heirs,
representatives, successors and assigns.


5.Stock Legends. In addition to such other legends that the Company determines
are necessary and appropriate pursuant to the Plan, each certificate of Common
Stock issued pursuant to this Agreement shall bear on its face the following
legend:


The shares represented by this certificate are subject to restrictions on
transfer, a copy of the terms of which will be furnished by the Company to the
holder of this certificate upon written request and without charge.


6.Dividends on Unvested Shares and Tax Matters. You agree that you will not file
an election under Section 83(b) of the Code with respect to the Restricted Stock
covered by this Agreement. In accordance with Internal Revenue Service (“IRS”)
rules and regulations and assuming a Participant has not filed a timely election
under section 83(b) of the Code, the Company is treated as the owner for Federal
income tax purposes of shares of Unvested Restricted Stock and all the dividends
paid on the Participant’s Unvested Restricted Stock shall be classified as wages
and included in the Participant’s Form W-2 in each of the respective years. In
addition, a portion of each dividend on the Unvested Restricted Stock payable to
the Participant will be remitted to the Company from the Company’s transfer
agent to facilitate compliance with applicable tax withholding requirements or
the Company may implement such other procedures as it deems appropriate to
comply with tax withholding requirements. These monies will be remitted to the
IRS on behalf of a Participant for various payroll taxes resulting from this
portion of the dividend. The amount of the dividend paid on the Participant’s
Vested Restricted Stock shall be reported as dividend income on Form 1099-DIV,
which is prepared by and delivered to the Participant directly from the transfer
agent. The total amount reported as wages on the Participant’s W-2 plus the
amount reported as dividend income on the Participant’s 1099-DIV shall equal the
total dividends paid to the Participant during the respective year.


Upon removal of the restrictions on the Unvested Restricted Stock, a taxable
event will occur and Participant will be responsible for payment of taxes due.


In the event that Participant, in violation of the first sentence of this
Section 6. files an election under Section 83(b) of the Code with respect to the
shares of Unvested Restricted Stock covered by this Agreement, all such Unvested
Restricted Stock shall, immediately prior to such filing and without notice, be
forfeited by the Participant and Participant shall have no rights with respect
to such Unvested Restricted Stock as of and subsequent to the date of such
filing.


7.Corporate Event. In the event of the declaration of a spin-off, a stock split,
a recapitalization, a merger or a similar transaction affecting the Company’s
outstanding securities without receipt of consideration, any new, substituted or
additional securities or other property (including money paid other than as a
cash dividend) which are distributed with respect to Unvested Restricted Stock
shall immediately be subject to the vesting and other restrictions of this
Agreement to the same extent as the Unvested Restricted Stock to which such
distributed property relates.


8.Right to Continued Services. Nothing herein shall confer upon Participant any
right to continued employment by the Company or any subsidiaries or affiliates
or to continued service as a Director or limit in any way the right of the
Company or any subsidiary or affiliate at any time to terminate or alter the
terms of that employment or services as a Director.


9.Prior Agreements. This Agreement, the Plan and certain definitions under the
Employment Agreement constitute the entire understanding between the Participant
and the Company regarding this Stock Award. Notwithstanding the terms of the
Employment Agreement, or any other agreement between the Participant and the
Company, the Restricted Stock awarded to the Participant under this Agreement
shall vest only in accordance with the terms of this Agreement and any
applicable vesting or accelerated vesting provisions contained in the Employment
Agreement or any other agreement between the Participant and the Company are
superseded by the terms of this Agreement.


10.Acceptance of Agreement. The shares of the Restricted Stock are granted
subject to all of the applicable terms and provisions of the Plan and this
Agreement. The terms and provisions of the Plan are incorporated by reference
herein. Participant accepts and agrees to be bound by all the terms and
conditions hereof.


11.Section 409A Compliance. To the fullest extent applicable, amounts and
benefits payable under this Agreement are intended to be exempt from the
definition of “nonqualified deferred compensation” under section 409A of the
Code in accordance with one or more of the exemptions available under section
409A of the Code. To the extent that any such amount or benefit is or becomes
subject to section 409A of the Code due to a failure to qualify for an exemption
from the definition of nonqualified deferred compensation, this Agreement is
intended to comply with the applicable requirements of section 409A of the Code
with respect to such amounts or benefits. This Agreement shall be interpreted
and administered to the extent possible in a manner consistent with the
foregoing statement of intent.


Notwithstanding anything in this Agreement or elsewhere to the contrary, if
Participant is a Specified Employee (within the meaning of section
409A(a)(2)(B)(i) of the Code, and as determined by the Company) on the date of
termination of the Executive's employment and the Company reasonably determines
that any amount or benefit payable under this Agreement payable due to
Participant’s separation from service, within the meaning of section
409A(a)(2)(A)(i) of the Code (“Separation Date”), constitutes nonqualified
deferred compensation that will subject Participant to “additional tax” under
section 409A(a)(1)(B) of the Code (together with any interest or penalties
imposed with respect to, or in connection with, such tax, a “409A Tax”) with
respect to the payment of such amount or benefit if paid or provided at the time
specified in this Agreement, then the payment provision thereof shall be
postponed to the first business day following the six month anniversary of
Participant’s Separation Date or, if earlier, the date of Participant’s death.


Executed as of ________________.


National Retail Properties, Inc.




By:                        
Name:    
Title:    




I have read the Agreement and the Plan and agree to the terms of this Stock
Award, including, but not limited to, the vesting terms provided in Sections 3
and 7, and the provisions of Section 9. I acknowledge and accept that such
vesting terms may be different than vesting terms described in my Employment
Agreement and that the vesting terms provided for in this Agreement shall
control the Stock Award granted hereunder.


Participant:




By:                        
Name:    

